Citation Nr: 1139721	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-00 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the right ankle.

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the left ankle.

3.  Entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy with peroneal neuropathy.

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.

5.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a status post meniscectomy, left knee, prior to May 12, 2011.

6.  Entitlement to a disability rating in excess of 30 percent for status post total left knee arthroplasty, as of July 1, 2012.

7.  Entitlement to an initial disability rating in excess of 10 percent for spondylosis and degenerative joint disease, with complaints of paresthesias, of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to July 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program, that denied the benefits sought on appeal.

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Because the current appeal was processed as part of the Virtual VA system, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

In April 2010, the Veteran testified at a Board hearing before a Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to ensure that the Veteran's due process rights are protected.  

The Veterans Law Judge who conducted the Veteran' s April 2010 hearing is no longer employed at the Board.  The law requires that the Veterans Law Judge that conducted the Board hearing must participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Thus, the Veteran was given the opportunity to request another Board hearing.  In September 2011, the Veteran indicated that he desired a new Board hearing before a Veterans Law Judge at the RO (Travel Board).

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Travel Board hearings, a remand of this matter for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request.  Notice of the hearing must be sent to the Veteran and his representative.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


